DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The claims are replete with claim objections.  Accordingly, some examples of claim objections are set forth.  Applicant must carefully review all the claims to correct all claim objections.
For example, in the second to last line of claims 1 and 9, the recitation “the actuator” should be corrected to --the at least one actuator-- since “at least one actuator” has been previously set forth in line 6 of claim 1 and in line 8 of claim 9.
For example, in the last line of claim 1, and in line 2 (two occurrences) of claim 2, the recitation “the pushing plate” should be corrected to --the pushing plate assembly-- since “the pushing plate assembly” has been previously set forth in line 3 of claim 1.
Again, only some examples of claim objections are set forth.  Applicant must carefully review all the claims to correct all claim objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the “Eatonville News Article” dated July 19, 2009 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143).
With respect to claim 1, in so far as can be discerned from the pictures, the “Eatonville News Article” dated July 19, 2009 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143) discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising:
a mounting structure (unnumbered) for mounting on a vehicle (unnumbered);
a pushing plate assembly (unnumbered) slidably mounted to the structure (unnumbered), the pushing plate assembly (unnumbered) having a vertical pushing surface (unnumbered) arranged to be abuttable to a vertical edge (unnumbered) of a newly placed sod strip (unnumbered) that has already been placed flat on the ground; and
at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly (unnumbered) away from the mounting structure (unnumbered) to position the newly placed sod 
As to claim 2, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered), the arms (unnumbered) oriented at a downward angle to the pushing plate (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a respective base tube (unnumbered), and the at least one actuator (unnumbered) comprises a pair of actuators (unnumbered), one mounted between each arm (unnumbered) and each respective base tube (unnumbered).
Regarding claim 3, the mounting structure (unnumbered) comprises a pair of upstanding posts (unnumbered) that are configured to be mounted to the vehicle (unnumbered), the base frame (unnumbered) being supported by the pair of posts (unnumbered).
With respect to claim 4, the base frame (unnumbered) is pivotally connected to the posts (unnumbered), and comprising at least one pivot actuator (unnumbered) that is configured to controllably pivot up or down the base frame (unnumbered).
As to claim 5, the at least one pivot actuator (unnumbered) comprises a pair of pivot actuators (unnumbered) operably connected between the pair of posts (unnumbered) and the base tubes (unnumbered) of the base frame (unnumbered).

With respect to claim 7, the vehicle (unnumbered) comprises a sod roll holding and dispensing device (unnumbered) to hold and dispense a roll of sod (unnumbered) for unrolling and placement of the roll of sod (unnumbered) flat on the ground (unnumbered).
As to claim 8, the sod roll holding and dispensing device (unnumbered) comprises a spindle (unnumbered) carried by a forked frame (unnumbered).
With respect to claim 9, the “Eatonville News Article” dated July 19, 2009 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143) discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising: 
a mounting structure (unnumbered) for mounting on a vehicle (unnumbered);
a pushing plate assembly (unnumbered) slidably mounted to the structure (unnumbered), the pushing plate assembly (unnumbered) having a vertical pushing surface (unnumbered) arranged to be abuttable to a vertical edge (unnumbered) of a newly placed sod strip (unnumbered) that has already been placed flat on the ground (unnumbered), and a horizontal surface (unnumbered) arranged to be pressed to the ground (unnumbered) on a side (unnumbered) of the vertical pushing surface (unnumbered) opposite the vertical edge (unnumbered) of a newly placed sod strip (unnumbered);
at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly 
wherein the actuator (unnumbered) exerts a force (unnumbered) on the pushing plate (unnumbered) that has a force direction (unnumbered) having a lateral component (unnumbered) and a vertical downward component (unnumbered).
As to claim 10, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a respective base tube (unnumbered), and the at least one actuator (unnumbered) comprises a pair of actuators (unnumbered), one mounted between each arm (unnumbered) and each respective base tube (unnumbered).
Regarding claim 11, a vehicle (unnumbered) moves along the ground (unnumbered), the structure (unnumbered) is mounted to the vehicle (unnumbered).
With respect to claim 12, the structure (unnumbered) comprises a pair of upstanding posts (unnumbered) that are configured to be mounted to the vehicle (unnumbered), and a base frame (unnumbered), the base frame (unnumbered) guiding sliding movement of the pushing plate (unnumbered), the base frame (unnumbered) being supported by the pair of posts (unnumbered).

Regarding claim 14, the at least one pivot actuator (unnumbered) comprises a pair of pivot actuators (unnumbered) operably connected between the pair of posts (unnumbered) and the base frame (unnumbered).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the “Newsletter - Turfgrass Producers International” document dated August 2011 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143).
With respect to claim 1, in so far as can be discerned from the pictures, the “Newsletter - Turfgrass Producers International” document dated August 2011 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143) discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising:
a mounting structure (unnumbered) for mounting on a vehicle (unnumbered);
a pushing plate assembly (unnumbered) slidably mounted to the structure (unnumbered), the pushing plate assembly (unnumbered) having a vertical pushing surface (unnumbered) arranged to be abuttable to a vertical edge (unnumbered) of a newly placed sod strip (unnumbered) that has already been placed flat on the ground; and
at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly 
As to claim 2, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered), the arms (unnumbered) oriented at a downward angle to the pushing plate (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a respective base tube (unnumbered), and the at least one actuator (unnumbered) comprises a pair of actuators (unnumbered), one mounted between each arm (unnumbered) and each respective base tube (unnumbered).
Regarding claim 3, the mounting structure (unnumbered) comprises a pair of upstanding posts (unnumbered) that are configured to be mounted to the vehicle (unnumbered), the base frame (unnumbered) being supported by the pair of posts (unnumbered).
With respect to claim 4, the base frame (unnumbered) is pivotally connected to the posts (unnumbered), and comprising at least one pivot actuator (unnumbered) that is configured to controllably pivot up or down the base frame (unnumbered).

Regarding claim 6, a vehicle (unnumbered) is for moving along the ground (unnumbered), the structure (unnumbered) mounted to the vehicle (unnumbered).
With respect to claim 7, the vehicle (unnumbered) comprises a sod roll holding and dispensing device (unnumbered) to hold and dispense a roll of sod (unnumbered) for unrolling and placement of the roll of sod (unnumbered) flat on the ground (unnumbered).
As to claim 8, the sod roll holding and dispensing device (unnumbered) comprises a spindle (unnumbered) carried by a forked frame (unnumbered).
With respect to claim 9, the “Newsletter - Turfgrass Producers International” document dated August 2011 (cited in the Information Disclosure Statement filed on October 28, 2014 in parent application 13/358,143)discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising: 
a mounting structure (unnumbered) for mounting on a vehicle (unnumbered);
a pushing plate assembly (unnumbered) slidably mounted to the structure (unnumbered), the pushing plate assembly (unnumbered) having a vertical pushing surface (unnumbered) arranged to be abuttable to a vertical edge (unnumbered) of a newly placed sod strip (unnumbered) that has already been placed flat on the ground (unnumbered), and a horizontal surface (unnumbered) arranged to be pressed to the ground (unnumbered) on a side 
at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly (unnumbered) away from the mounting structure (unnumbered) to position the newly placed sod strip (unnumbered);
wherein the actuator (unnumbered) exerts a force (unnumbered) on the pushing plate (unnumbered) that has a force direction (unnumbered) having a lateral component (unnumbered) and a vertical downward component (unnumbered).
As to claim 10, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a respective base tube (unnumbered), and the at least one actuator (unnumbered) comprises a pair of actuators (unnumbered), one mounted between each arm (unnumbered) and each respective base tube (unnumbered).
Regarding claim 11, a vehicle (unnumbered) moves along the ground (unnumbered), the structure (unnumbered) is mounted to the vehicle (unnumbered).

As to claim 13, the base frame (unnumbered) is pivotally connected to the posts (unnumbered), and at least one pivot actuator (unnumbered) is configured to controllably pivot up or down the base frame (unnumbered).
Regarding claim 14, the at least one pivot actuator (unnumbered) comprises a pair of pivot actuators (unnumbered) operably connected between the pair of posts (unnumbered) and the base frame (unnumbered).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the newly-cited document “Lawn at Luzhniki, YouTube, May 2, 2008, https:llwww.youtube.comlwatch?v=qX8HRViV8_M&feature=related.” (cited in the Information Disclosure Statement filed on July 21, 2014 in parent application 13/358,143).
With respect to claim 1, in so far as can be discerned from the picture, the document “Lawn at Luzhniki, YouTube, May 2, 2008, https:llwww.youtube.comlwatch?v=qX8HRViV8_M&feature=related.” (cited in the Information Disclosure Statement filed on July 21, 2014 in parent application 13/358,143) discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising:
a mounting structure (unnumbered) for mounting on a vehicle (unnumbered);

at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly (unnumbered) away from the mounting structure (unnumbered) to position the newly placed sod strip (unnumbered), the actuator (unnumbered) arranged to exert a force on the pushing plate (unnumbered) that has both horizontal and downward components.
As to claim 2, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered), the arms (unnumbered) oriented at a downward angle to the pushing plate (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a respective base tube (unnumbered), and the at least one actuator (unnumbered) comprises a pair of actuators (unnumbered), one mounted between each arm (unnumbered) and each respective base tube (unnumbered).

With respect to claim 4, the base frame (unnumbered) is pivotally connected to the posts (unnumbered), and comprising at least one pivot actuator (unnumbered) that is configured to controllably pivot up or down the base frame (unnumbered).
As to claim 5, the at least one pivot actuator (unnumbered) comprises a pair of pivot actuators (unnumbered) operably connected between the pair of posts (unnumbered) and the base tubes (unnumbered) of the base frame (unnumbered).
Regarding claim 6, a vehicle (unnumbered) is for moving along the ground (unnumbered), the structure (unnumbered) mounted to the vehicle (unnumbered).
With respect to claim 7, the vehicle (unnumbered) comprises a sod roll holding and dispensing device (unnumbered) to hold and dispense a roll of sod (unnumbered) for unrolling and placement of the roll of sod (unnumbered) flat on the ground (unnumbered).
As to claim 8, the sod roll holding and dispensing device (unnumbered) comprises a spindle (unnumbered) carried by a forked frame (unnumbered).
With respect to claim 9, the “Lawn at Luzhniki, YouTube, May 2, 2008, https:llwww.youtube.comlwatch?v=qX8HRViV8_M&feature=related.” (cited in the Information Disclosure Statement filed on July 21, 2014 in parent application 13/358,143)discloses an apparatus (unnumbered) for positioning sod strips (unnumbered), comprising: 

a pushing plate assembly (unnumbered) slidably mounted to the structure (unnumbered), the pushing plate assembly (unnumbered) having a vertical pushing surface (unnumbered) arranged to be abuttable to a vertical edge (unnumbered) of a newly placed sod strip (unnumbered) that has already been placed flat on the ground (unnumbered), and a horizontal surface (unnumbered) arranged to be pressed to the ground (unnumbered) on a side (unnumbered) of the vertical pushing surface (unnumbered) opposite the vertical edge (unnumbered) of a newly placed sod strip (unnumbered);
at least one actuator (unnumbered) operatively mounted between the mounting structure (unnumbered) and the pushing plate assembly (unnumbered) to slide the pushing plate assembly (unnumbered) away from the mounting structure (unnumbered) to position the newly placed sod strip (unnumbered);
wherein the actuator (unnumbered) exerts a force (unnumbered) on the pushing plate (unnumbered) that has a force direction (unnumbered) having a lateral component (unnumbered) and a vertical downward component (unnumbered).
As to claim 10, a pushing frame (unnumbered) carries the pushing plate (unnumbered), the pushing frame (unnumbered) having arms (unnumbered) between the pushing plate (unnumbered) and the mounting structure (unnumbered); and
the mounting structure (unnumbered) comprises a base frame (unnumbered), the base frame (unnumbered) having base tubes (unnumbered) extending from the vehicle (unnumbered) toward the pushing plate (unnumbered), each arm (unnumbered) slidably received into a 
Regarding claim 11, a vehicle (unnumbered) moves along the ground (unnumbered), the structure (unnumbered) is mounted to the vehicle (unnumbered).
With respect to claim 12, the structure (unnumbered) comprises a pair of upstanding posts (unnumbered) that are configured to be mounted to the vehicle (unnumbered), and a base frame (unnumbered), the base frame (unnumbered) guiding sliding movement of the pushing plate (unnumbered), the base frame (unnumbered) being supported by the pair of posts (unnumbered).
As to claim 13, the base frame (unnumbered) is pivotally connected to the posts (unnumbered), and at least one pivot actuator (unnumbered) is configured to controllably pivot up or down the base frame (unnumbered).
Regarding claim 14, the at least one pivot actuator (unnumbered) comprises a pair of pivot actuators (unnumbered) operably connected between the pair of posts (unnumbered) and the base frame (unnumbered).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,028,199 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 16/530,629 and U.S. Patent No. 9,028,199 B2 lend themselves to an apparatus employing substantially the structure and features.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,368,501 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 16/530,629 and U.S. Patent No. 10,368,501 B2 lend themselves to an apparatus employing substantially the structure and features.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,368,500 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 16/530,629 and U.S. Patent No. 10,368,500 B2 lend themselves to an apparatus employing substantially the structure and features.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 24, 2021